Citation Nr: 18100079
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 610
DATE:				
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for bilateral hearing loss is denied.  
FINDING OF FACT
The most probative evidence demonstrates that the Veterans bilateral hearing loss disability was noted upon entry into active duty service and did not increase in severity during service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1964 to September 1974, to include service in the Republic of Vietnam.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.
Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Such conditions are considered to be pre-existing.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless a specific finding is made that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).
A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  
The Veteran asserts that his current hearing loss is related to noise exposure during his active duty service.  The Veteran credibly relayed being regularly exposed to loud noises in his position as a Crane Shovel Operator and in other construction-related jobs.  Furthermore, the Board notes the record reflects that the Veteran has a current bilateral hearing loss disability.  Accordingly, the question becomes whether his hearing loss is related to service.  
Preliminarily, the Board notes that, prior to January 1, 1967, audiometric thresholds were generally recorded using American Standards Association (ASA) units rather than the International Standards Organization-American National Standards Institute (ISO-ANSI) units currently used in VA regulations.  In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard.  Audiometric testing conducted in conjunction with the Veterans entrance examination in October 1964, revealed pure tone thresholds, in decibels and when converted to ISO-ANSI units, as follows:
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	30	15	5	25	40
LEFT	25	20	15	35	45

These results reflect that the Veterans hearing loss manifested to a disabling level upon entry to active duty.  Accordingly, the Board finds the Veterans bilateral hearing loss was noted upon entry, and the Veteran is not presumed sound as to his hearing.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); McKinney v. McDonald, 28 Vet. App. 15, 25 (2016); 38 C.F.R. § 3.385.  
When a pre-existing disorder is noted on entry, a veteran has the burden of showing that it is at least as likely as not that the disorder increased in severity during service.  38 U.S.C. § 1153.  If a veteran meets that burden and shows that an increase in severity occurred, the burden then shifts to VA to show whether such increase is clearly and unmistakably due to the natural progression of the pre-existing disability rather than due to service.  Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); C.F.R. § 3.306(a).
Upon separation testing in August 1974, the Veterans bilateral hearing loss was noted to be less severe than on entry and, in fact, did not rise to a disabling degree.  Pure tone thresholds under the ISO-ANSI standards, in decibels, were as follows: 
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	10	10	5	Not tested	30
LEFT	10	10	5	Not tested	25

As such, the evidence does not, on its face, demonstrate an increase in severity of the hearing loss disability during service.
The Board notes that the Veteran first underwent VA examination in connection with his claim in May 2013, and that the examiner opined that the Veterans hearing loss was more likely than not a result of noise exposure or a blow to the head during service.  In support of the opinion, the examiner noted that the Veterans military occupational specialty carried a high likelihood of noise exposure and that the Veteran related experiencing hearing loss following a blow to the head.  The examiner did not, however, address the Veterans pre-existing hearing loss or the relevant criteria for such cases, noted above.  As such, the positive opinion, formed under the wrong standard, cannot be afforded significant probative weight.
An additional opinion was obtained in June 2013, at which time a different examiner opined that the Veterans current bilateral hearing loss was clearly and unmistakably due to the natural progression of the pre-existing condition.  Furthermore, the examiner indicated that the Veteran had a comparable hearing loss upon entry to and separation from service and that, while there was an indication of an in-service temporary threshold shift in both ears, resolution was reached by the time of separation and the threshold increase was not a chronic condition or permanent change.
Finally, an addendum opinion was obtained from the May 2013 examiner in May 2014.  The examiner revised his opinion to state that the audiological findings did not indicate a permanent aggravation or worsening of the Veterans pre-existing hearing loss during service since audiometric findings upon separation revealed better hearing than that which was noted on entry.
Both examiners ultimately opined that the Veterans hearing loss did not increase in severity during service.  There is no medical opinion to the contrary.  Accordingly, as the evidence does not demonstrate that a threshold showing that the Veterans hearing loss worsened in service has been met, the presumption of aggravation does not apply and it is unnecessary to address the question of whether such hearing loss was clearly and unmistakably not aggravated by service.  As such, service connection must be denied.  
To the extent the Veteran believes that his current hearing loss worsened or began in service, as a lay person the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology and progression of hearing loss are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the progress of his hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiners and the objective medical evidence of record to be significantly more probative than the lay assertions of the Veteran and his representative.  The Board also notes the Veterans contention that he underwent only a whisper test upon separation rather than formal audiometric testing.  Upon review, the Board finds no evidence to corroborate this assertion, particularly as the records clearly contain results of audiometric testing.  As noted above, the Veteran has not shown any specialized training to indicate that he would be able to determine the exact type of testing that was conducted.  In any event, the test was conducted more than 40 years ago; as such, the written medical records are the best evidence of what type of testing was conducted.
In sum, the Veterans hearing loss existed prior to service and the most probative evidence indicates the condition did not increase in severity and thus was not aggravated by service.  Accordingly, the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not for application and service connection for hearing loss must be denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55-56.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

